Citation Nr: 1142412	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-18 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for  a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1970 to December 1971, from February 1973 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of service connection for a low back disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT
1.  In a September 1991 rating decision, the RO denied entitlement to service connection for a low back disorder.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the September 1991 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1991 RO rating decision which denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the September 1991 RO rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for a low back disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a low back disorder and that the evidence is otherwise sufficient to award service connection for this disability.

The RO does appear to have reopened the Veteran's claim for service connection, as reflected in the April 2008 Statement of the Case.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Turning to the specifics of the Veteran's case, the RO denied service connection for a low back disorder in the September 1991 rating decision.  In denying the claim, the RO noted that the Veteran's service treatment records showed that he sustained muscular lumbar strains in July 1980, March 1987, and June 1987.  However, the RO highlighted that a July 1991 VA examination essentially revealed no objective findings of a low back disorder.  At the time of the September 1991 rating decision, the claims file included the Veteran's service treatment records, showing that he was diagnosed with a left subdural hematoma in July 1977 following a closed head trauma in June 1977.  These records also show that he was diagnosed with a muscle sprain in his left flank in May 1979, a lumbar strain in July 1980, March 1987, and June 1987, and mechanical low back pain in February 1989.  The Veteran's service treatment records document his reports of recurrent back pain in January 1981 and January 1989.  Also of record at the time of the September 1991 rating decision was a July 1991 VA examination, which show that the clinical examination was negative for relevant objective findings and that the Veteran was diagnosed with back pain secondary to probable lumbar strain.  

Following the September 1991 rating decision, the RO obtained the Veteran's medical records showing that he received treatment at a naval air base following his separation from the military.  A March 2000 treatment record shows that he was diagnosed with a back strain after injuring his back while lifting bags.  A January 2001 treatment record shows that he was diagnosed with degenerative joint disease of the lumbar spine.  Treatment records dated in March 2004, and August 2004 show that he was assessed with low back pain.

A November 2006 private magnetic resonance imaging (MRI) report shows evidence of degenerative disc disease of the lumbar spine.

In statements submitted in support of his claim, the Veteran reiterated his belief that service connection is warranted for his low back disorder.  In a November 2006 statement, he essentially reported having chronic low back pain that began in service and that continued following his separation.  In his June 2008 VA Form 9, the Veteran stated that although he could not attribute the onset of his chronic back problems to a specific event, he suffered significant head trauma in 1977 while on active duty; he reported that he suffered severe impact to his head while playing softball.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a low back.  The new evidence, in part, consists of the January 2001 medical record showing a diagnosis of degenerative joint disease of the lumbar spine, the November 2006 private MRI showing evidence of lumbar spine degenerative disc disease, and the Veteran's competent lay statements as to an in-service back injury and a continuity of low back symptomatology following his separation from active duty.  This is clearly new it was not previously of record and not previously considered.  It is also material, in that it constitutes medical and competent lay evidence as to whether the Veteran currently has a low back disorder that is related to his military service, evidence which was not of record at the time of the September 1991 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a low back disorder (i.e. a currently diagnosed low back disorder and lay evidence of a continuity of low back symptomatology) and the service connection claim is reopened.  See 38 C.F.R. § 3.156(a).  While the claim for a low back disorder is reopened, the Veteran is reminded that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.  


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.  To this extent and this extent only, the appeal is granted.





REMAND

Having reopened the Veteran's service connection claim for a low back disorder does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the Veteran in the development of the claim, by conducting appropriate development efforts.  

As noted above the Veteran claims that his current low back disorder is related to his military service.  According to the Veteran, the onset of his claimed condition occurred in service and he has experienced a continuity of low back symptomatology following his separation from active duty.  

As previously described, the Veteran's service treatment records show that he suffered a closed head trauma in June 1977, that he was diagnosed with a left flank muscle sprain in May 1979, a lumbar strain in July 1980, March 1987, and June 1987, and mechanical low back pain in February 1989.  

In September 1991, the Veteran underwent a VA general medical examination, which was negative for objective evidence of low back disorder.  The Veteran was assessed with low back pain secondary to probable lumbar strain.  However, the Veteran was not diagnosed with a definite low back disorder.  

Subsequently, the RO obtained the Veteran's medical treatment records which show evidence of a current low back disorder.  As noted above, his post-military medical records show that he was assessed with lumbar spine degenerative joint disease in January 2001 and degenerative disc disease of the lumbar spine in November 2006.  

In light of the foregoing, additional development is needed to assess the nature, severity, and etiology of the Veteran's diagnosed low back disorder.  While the medical evidence includes a current diagnosis of lumbar spine degenerative disease, the question of the etiology of this disorder remains unclear.  Additionally, the Veteran's report of a continuity of low back symptomatology has not been considered by an appropriate examiner in determining the etiology of the claimed disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board needs additional information in order to make a determination as to whether the Veteran's current diagnosis is related to his military service.  As such, on remand, the Veteran should be scheduled for a VA examination so that a medical opinion can be obtained regarding whether any diagnosed cervical spine condition is related to his military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for appropriate VA examination to determine the etiology of his current low back disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The examiner must identify all low back disorders found to be present.  For any and all diagnoses made, the examiner shall offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any low back disorder is etiologically related to the Veteran's military service, to include any reports of low back pain, any diagnosed low back conditions, or any in-service injuries documented in the Veteran's service treatment records.  In providing the requested opinion, the examiner must consider and discuss the Veteran's competent reports of continuity of low back symptoms since service.    

The rationale for any opinion expressed must be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and discuss why an opinion cannot be provided.

2.  Upon completion of the above tasks, along with any additional notice or development actions deemed necessary, the RO/AMC shall readjudicate the Veteran's claim for service connection.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


